DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-11 were originally presented having a filing date of January 17, 2020, and claiming priority to German Application DE10 2019 101 337.2 that was filed on January 18, 2019.  
Examiner notes that the Priority to the German Application has not been perfected since no English Translation of the German Application has been filed.

Information Disclosure Statement

The Information Disclosure Statement that was filed on January 17, 2020 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “second floor processing device designed to…” in claims 1-11; “first floor processing device is configured to…” in claims 1-11; and “control and evaluation unit that is configured to…” in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a second floor processing device designed to orient and localize itself within an environment based on an area map”.  It is not clear how to interpret the metes and bounds of “designed to”, therefore, this renders the claim indefinite.  For purposes of compact prosecution, the Examiner interpreted this term to mean, “configured to”.  
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scholten et al., Publication US 2018/0344114 (hereinafter referred to as “Scholten”.)
As per claim 1, Scholten discloses a system comprising:
a first floor processing device [see at least Abstract "A floor cleaning system includes multiple autonomous floor cleaners or robots…A first robot carries the mapping, navigation, and/or sensing system…"], and
a second floor processing device designed to orient and localize itself within an environment based on an area map [see at least Abstract "A floor cleaning system includes multiple autonomous floor cleaners or robots…a second robot receives information from the mapping, navigation, and/or stain sensing system of the first robot."; para 78 "…the corresponding pairs of IR transceivers...can be configured to guide the deep cleaning robot 200...to confine the deep cleaning robot 200 within a specified area..."],
wherein the first floor processing device is configured to detect a movement path of the first floor processing device during its movement and transmit information about the detected movement path to the second floor processing device [see at least Abstract "A floor cleaning system includes multiple autonomous floor cleaners or robots…a second robot receives information from the mapping, navigation, and/or stain sensing system of the first robot."],
wherein the second floor processing device has a control and evaluation unit that is configured to analyze the received information and, based upon the movement path detected by the first floor processing device and/or a partial area of the environment not traversed by the movement path, enter a no-go area into the area map which the second floor processing device is not allowed to traverse [see at least para 54 "…the dry vacuuming robot 100 can communicate with the deep cleaning robot 200 via corresponding IR transceivers 192, 292 (Fig. 5)…the dry vacuuming robot 100 can emit an encoded signal to the deep cleaning robot 200 to instruct the deep cleaning robot 200 to follow the dry vacuuming 

As per claim 2, Scholten discloses the system, wherein the first floor processing device is a floor processing device guided exclusively by a user within the environment and/or wherein the second floor processing device is an exclusively automatically operated floor processing device [see at least Abstract "A floor cleaning system includes multiple autonomous floor cleaners or robots…A first robot carries the mapping, navigation, and/or sensing system…a second robot receives information from the mapping, navigation, and/or stain sensing system of the first robot."]

As per claim 3, Scholten discloses the system, wherein the control and evaluation unit of the second floor processing device is configured to control a movement by the second floor processing device that avoid the no-go area [see at least para 54 "…the dry vacuuming robot 100 can communicate with the deep cleaning robot 200 via corresponding IR transceivers 192, 292 (Fig. 5)…the dry vacuuming robot 100 can emit an encoded signal to the deep cleaning robot 200 to instruct the deep cleaning robot 200 to follow the dry vacuuming robot 100 to a stain.  The dry vacuuming robot 100 can then selectively emit signals for guiding the deep cleaning robot 200 to the stain such as for instructing the deep cleaning robot 200 to maneuver left, right, or straight toward the stain."]

As per claim 4, Scholten discloses the system, wherein the control and evaluation unit of the second floor processing device is configured to control the second floor processing device deviating 

As per claim 5, Scholten discloses the system, wherein the control and evaluation unit of the second floor processing device is configured to analyze the movement paths of several chronologically preceding movements by the first floor processing device, to identify a partial area of the environment which is rarely traversed by the first floor processing device, wherein a frequency with which the partial area was traversed is compared with a defined frequency threshold, and wherein the partial area is defined as the no-go area if the frequency threshold is not reached [see at least para 78 "…the corresponding pairs of IR transceivers...can be configured to guide the deep cleaning robot 200…to a specific location for cleaning a stain, [or] to confine the deep cleaning robot 200 within a specified area..."]

As per claim 6, Scholten discloses the system, wherein the first floor processing device is configured to transmit floor processing information to the second floor processing device, wherein the control and evaluation unit of the second floor processing device is configured to analyze the floor processing information and accompanying movement path of at least one chronologically preceding floor processing by the first floor processing device to identify a partial area of the environment that was processed with a device parameter, floor processing parameter and/or device accessory that deviates from defined standard parameters for the first and/or second floor processing device, and wherein the partial area is defined as the no-go area given a deviation from the standard parameters [see at least para 78 "…the corresponding pairs of IR transceivers...can be configured to guide the deep cleaning 

As per claim 7, Scholten discloses the system, wherein the control and evaluation unit of the second floor processing device is configured to analyze the movement paths, and floor processing information of several chronologically preceding movements by the first floor processing device to identify a partial area of the environment having an obstacle that was displaced and/or overcome by the first floor processing device, wherein a frequency with which such an obstacle was detected in a specific partial area is compared with a defined frequency threshold, and wherein the partial area is defined as the no-go area if the frequency threshold is exceeded [see at least para 54 "…the dry vacuuming robot 100 can communicate with the deep cleaning robot 200 via corresponding IR transceivers 192, 292 (Fig. 5)…the dry vacuuming robot 100 can emit an encoded signal to the deep cleaning robot 200 to instruct the deep cleaning robot 200 to follow the dry vacuuming robot 100 to a stain.  The dry vacuuming robot 100 can then selectively emit signals for guiding the deep cleaning robot 200 to the stain such as for instructing the deep cleaning robot 200 to maneuver left, right, or straight toward the stain."; para 78 "…the corresponding pairs of IR transceivers...can be configured to guide the deep cleaning robot 200...to confine the deep cleaning robot 200 within a specified area..."]

As per claim 8, Scholten discloses the system, wherein the first floor processing device has an activating element that is configured to be activated by a user to mark positions of the movement path during a movement by the first floor processing device, wherein the control and evaluation unit of the second floor processing device is configured to analyze the movement path of at least one chronologically preceding movement by the first floor processing device to identify a partial area of the environment relative to which a user of the first floor processing device previously left a marking, 

As per claim 9, Scholten discloses the system, wherein the control and evaluation unit of the second floor processing device is configured to request a confirmation by the user of the second floor processing device before defining a partial area of the environment as the no-go area [see at least para 28 "An artificial barrier system 20 can also be provided with the system 8 floor containing the robots 100, 200 within a user-defined boundary."]

As per claim 10, Scholten discloses the system according to claim 1, wherein the first floor processing device has at least one detection unit selected from the group consisting of: camera, laser scanner, floor sensor for detecting a type of a surface to be processed, dirt sensor for detecting a type or a degree of contamination of the surface to be processed, sensor for determining the power of a drive motor, distance sensor, inertial sensor, time sensor, and contact sensor [see at least para 42 "…Additional sensor can be incorporated into the positioning and localization system, such as at least one of, or a combination of, a camera,…laser rangefinder…"]

As per claim 11, Scholten discloses a method for operating a system with a first floor processing device and a second floor processing device that orients and localizes itself within an environment based on an area map, comprising the following steps:
detecting with the first floor processing device a movement path of the first floor processing device during its movement [see at least Abstract "A floor cleaning system includes multiple autonomous floor cleaners or robots…A first robot carries the mapping, navigation, and/or sensing system…"],
transmitting information about the detected movement path and floor processing information to the second floor processing device [see at least Abstract "A floor cleaning system includes multiple autonomous floor cleaners or robots…a second robot receives information from the mapping, navigation, and/or stain sensing system of the first robot."; para 78 "…the corresponding pairs of IR transceivers...can be configured to guide the deep cleaning robot 200...to confine the deep cleaning robot 200 within a specified area..."],
analyzing with a control and evaluation unit of the second floor processing device and received information [see at least Abstract "A floor cleaning system includes multiple autonomous floor cleaners or robots…a second robot receives information from the mapping, navigation, and/or stain sensing system of the first robot."; para 78 "…the corresponding pairs of IR transceivers...can be configured to guide the deep cleaning robot 200...to confine the deep cleaning robot 200 within a specified area..."], and
based upon the movement path detected by the first floor processing device and/or a partial area of the environment not traversed by the movement path, entering a no-go area into the area map which the second floor processing device is not allowed to traverse [see at least para 54 "…the dry vacuuming robot 100 can communicate with the deep cleaning robot 200 via corresponding IR transceivers 192, 292 (Fig. 5)…the dry vacuuming robot 100 can emit an encoded signal to the deep 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 313-446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/PAULA L SCHNEIDER/               Primary Examiner, Art Unit 3668